PER CURIAM: *
After a careful review of the record and considering the briefs of the parties and *410argument of counsel, we are satisfied that the district court committed no reversible error. We therefore affirm the judgment of the district court for essentially the reasons stated in its careful Memorandum Opinions and Orders of February 21, 2003 and May 15, 2003.
AFFIRMED.

 Pursuant to 5 th Cir. R. 47.5, the Court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5 th Cir. R. 47.5.4.